PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lawrence Kenneth Worthley
Application No. 16/699,573
Filed: November 30, 2019
For: Clear Vinyl, Roll Down - Roll Up Flat Punching Bag Sheet

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 08, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office
action mailed, March 24, 2021, which set a shortened statutory period for reply of three (3)
months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.
Accordingly, the application became abandoned on June 25, 2021. A Notice of Abandonment
was mailed October 21, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3784 for appropriate action in the normal course of business on the reply received August 05, 2022 and April 05, 2022.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to Technology Center AU 3700 at (571) 272-3700.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET